In an action to recover damages for personal injuries, the appeal is by permission of the Appellate Term from an order of that court, which order affirmed a judgment of the City Court of the City of New York, Queens County, entered on a jury verdict, dismissing the complaint on the merits. Appellant was injured when he fell from a float into the water, which float was owned and operated by respondent in his fishing station, as appellant was stepping from the float into a boat. Order unanimously affirmed, with costs. No opinion. Present — Nolan, P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ.